

LIMITED CONSENT TO CREDIT AGREEMENT


THIS LIMITED CONSENT TO CREDIT AGREEMENT (this “Consent”), dated as of August 7,
2020, is by and among CARRIAGE SERVICES, INC., a Delaware corporation (the
“Borrower”), the banks listed as Lenders on the signature pages hereof (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).


BACKGROUND


A.The Borrower, certain of the Lenders, and the Administrative Agent are parties
to that certain Credit Agreement, dated as of May 31, 2018, as amended by that
certain First Amendment to Credit Agreement, dated as of November 8, 2018, that
certain Second Amendment to Credit Agreement, dated as of July 31, 2019, that
certain Third Amendment and Commitment Increase to Credit Agreement, dated as of
December 19, 2019 and that certain Limited Waiver and Fourth Amendment to Credit
Agreement, dated as of May 18, 2020 (said Credit Agreement, as amended, the
“Credit Agreement”; the terms defined in the Credit Agreement and not otherwise
defined herein shall be used herein as defined in the Credit Agreement).


B.The Borrower has advised the Administrative Agent and the Lenders that the
Borrower intends to repurchase a portion of the Existing Convertible Notes
outstanding as of the date hereof in one or more transactions (the
“Repurchase”). The Repurchase is prohibited by Section 7.06(a)(iv) of the Credit
Agreement. The Borrower has requested that the Administrative Agent and the
Lenders consent to the Repurchase and the Administrative Agent and the Lenders
are willing to do so subject to the terms and conditions set forth in this
Consent.


NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:


1.LIMITED CONSENT. Subject to the conditions to effectiveness set forth in
Section 3 hereof, the Lenders and the Administrative Agent hereby consent to the
consummation of the Repurchase at any time occurring prior to the maturity of
the Existing Convertible Notes and agree that such Repurchase shall not
constitute a violation of or default under the Credit Agreement or any other
Loan Document, notwithstanding anything in any of the Loan Documents to the
contrary. The consent set forth herein is limited to the matter described herein
and shall not be deemed to be a consent or agreement to, or waiver or
modification with respect to, any other action, event or condition, whether
similar or dissimilar, nor obligate Administrative Agent or any Lender to grant
or agree to any future consent as to any other action, event or condition,
whether similar or dissimilar.


2.REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution and
delivery hereof, the Borrower represents and



--------------------------------------------------------------------------------



warrants that, as of the date hereof, and after giving effect to the consent set
forth in Section 1 hereof:


a.the representations and warranties contained in the Credit Agreement and the
other Loan Documents that are subject to materiality or Material Adverse Effect
qualifications are true and correct in all respects on and as of the date hereof
as made on and as of such date, and the representations and warranties contained
in the Credit Agreement and the other Loan Documents that are not subject to
materiality or Material Adverse Effect qualifications are true and correct in
all material respects on and as of the date hereof as made on and as of such
date, except in each case to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that the representations and
warranties contained in Sections 5.05(a) and (c) of the Credit Agreement shall
be deemed to refer to the most recent financial statements furnished pursuant to
Sections 6.01(a) and (b), respectively, of the Credit Agreement;


b.no event has occurred and is continuing which constitutes a Default or Event
of Default;


c.(i) the Borrower has full power and authority to execute and deliver this
Consent, (ii) this Consent has been duly executed and delivered by the Borrower
and (iii) this Consent and the Credit Agreement, as affected hereby, constitute
the legal, valid and binding obligations of the Borrower, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and except
as rights to indemnity may be limited by federal or state securities laws;


d.neither the execution, delivery and performance of this Consent or the Credit
Agreement, as affected hereby, nor the consummation of any transactions
contemplated herein or therein, will conflict with (i) any Organization
Documents of the Borrower or its Subsidiaries, (ii) any Law applicable to the
Borrower or its Subsidiaries or (iii) any Contractual Obligation to which the
Borrower, the Subsidiaries or any of their respective properties are subject;
and


e.no authorization, approval, consent, or other action by, notice to, or filing
with, any Governmental Authority or other Person not previously obtained is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Borrower of this Consent or (ii) the
acknowledgement by each Guarantor of this Consent.


3.CONDITIONS OF EFFECTIVENESS. All provisions of this Consent shall be effective
upon satisfaction of, or completion of, the following:



--------------------------------------------------------------------------------



a.the Administrative Agent shall have received counterparts of this Consent
executed by the Borrower, the Required Lenders and acknowledged by each
Guarantor;


b.the representations and warranties set forth in Section 2 of this Consent
shall be true and correct; and


c.the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.


4.REFERENCE TO THE CREDIT AGREEMENT.


a.Upon and during the effectiveness of this Consent, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected by this Consent.


b.Except as expressly set forth herein, this Consent shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
or remedies of the Administrative Agent or the Lenders under the Credit
Agreement or any of the other Loan Documents, and shall not alter, modify,
amend, or in any way affect the terms, conditions, obligations, covenants, or
agreements contained in the Credit Agreement or the other Loan Documents, all of
which are hereby ratified and affirmed in all respects and shall continue in
full force and effect.


5.COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Consent and the
other instruments and documents to be delivered hereunder.


6.EXECUTION IN COUNTERPARTS. This Consent may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
For purposes of this Consent, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) is to be treated as an original. The signature of such Person thereon,
for purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.


7.GOVERNING LAW; BINDING EFFECT. This Consent shall be governed by and construed
in accordance with the laws of the State of Texas applicable to



--------------------------------------------------------------------------------



agreements made and to be performed entirely within such state; provided that
each party shall retain all rights arising under federal law. This Consent shall
be binding upon the Borrower, the Guarantors, the Administrative Agent and each
Lender and their respective successors and permitted assigns. This Consent is a
Loan Document.


8.HEADINGS. Section headings in this Consent are included herein for convenience
of reference only and shall not constitute a part of this Consent for any other
purpose.


9.ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AFFECTED BY THIS CONSENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AS TO THE
SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
above written.


CARRIAGE SERVICES, INC.






By: /s/ Carl Benjamin Brink
Carl Benjamin Brink
Senior Vice President, Chief Financial
Officer and Treasurer





































--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Don B. Pinzon
Name: Don B. Pinzon
Title: Vice President




















































































--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By: /s/
Adam Rose
Name: Adam Rose
Title: SVP
















































































--------------------------------------------------------------------------------





REGIONS BANK, as a Lender
By: /s/ Matthew N. Walt
Name: Matthew N. Walt
Title: Director
















































































--------------------------------------------------------------------------------







BBVA USA f/k/a Compass Bank, as a Lender
By: /s/ Tom Brosig
Name: Tom Brosig
Title: Senior Vice President














































































--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory
















































































--------------------------------------------------------------------------------





VERITEX COMMUNITY BANK, as a Lender
By: /s/ Sam Jarvis
Name: Sam Jarvis
Title: Vice President
















































































--------------------------------------------------------------------------------





RATIFICATION OF GUARANTORS


Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Consent and the Borrower’s execution, delivery and performance
thereof; (b) joins the foregoing Consent for the purpose of consenting to and
being bound by the provisions thereof; (c) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Consent or any of the
provisions contemplated herein; (d) ratifies and confirms all of its obligations
and liabilities under the Loan Documents to which it is a party and ratifies and
confirms that such obligations and liabilities extend to and continue in effect
with respect to, and continue to guarantee and secure the Obligations of the
Borrower under the Credit Agreement, as affected pursuant to the terms of the
Consent; and (e) acknowledges and agrees that as of the date of the foregoing
Consent, such Guarantor (i) does not have any claim or cause of action against
the Administrative Agent or any Lender (or any of their respective directors,
officers, employees, agents, attorneys or other representatives) under or in
connection with its Guaranty and the other Loan Documents to which it is a party
and (ii) has no offsets against, or defenses or counterclaims to, its Guaranty.
The Guarantors:
Carriage Cemetery Services, Inc.
Carriage Cemetery Services of California, Inc.
Carriage Cemetery Services of Idaho, Inc.
Carriage Florida Holdings, Inc.
Carriage Funeral Holdings, Inc. Carriage Funeral Management, Inc.
Carriage Funeral Services of California, Inc.
Carriage Funeral Services of Kentucky, Inc.
Carriage Funeral Services of Michigan, Inc.
Carriage Holding Company, Inc.
Carriage Internet Strategies, Inc.
Carriage Life Events, Inc.
CARRIAGE MANAGEMENT, INC.
Carriage Merger VI, Inc.
Carriage Municipal Cemetery Services of Nevada, Inc.
carriage operations, Inc.
Carriage Pennsylvania Holdings, Inc.


Carriage Services of Connecticut, Inc.
CARRIAGE SERVICES OF LOUISIANA, INC.
Carriage Services of Nevada, Inc.
Carriage Services of New Mexico, Inc.
Carriage Services of Ohio, LLC
Carriage Services of Oklahoma, L.L.C.
Carriage services of tennessee, inc.
Carriage Team California (Cemetery), LLC
Carriage Team California (Funeral), LLC



--------------------------------------------------------------------------------



Carriage Team Florida (Cemetery), LLC
Carriage Team Florida (Funeral), LLC
Carriage Team Kansas, LLC
Cataudella Funeral Home, Inc.
CFS Funeral Services, Inc.
CHC Insurance Agency of Ohio, Inc.
Cloverdale Park, Inc.
Cochrane’s Chapel of the Roses, Inc.
CSI Funeral Services of Massachusetts, Inc.
CSRE HOLDINGS, INC.
Forastiere Family Funeral Service, Inc.
Horizon Cremation Society, Inc.
Hubbard Funeral Home, Inc.
PNCA, INC.
Rolling Hills Memorial Park
Wilson & Kratzer Mortuaries
FAIRFAX MEMORIAL FUNERAL HOME, L.L.C.
CALVARY MEMORIAL PARK, INCORPORATED








By: /s/ Carl Benjamin Brink Carl Benjamin Brink
Treasurer for all



